02-13-003-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-13-00003-CV
 
 



In re Dwight Ervine Brown


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The court has considered relator’s petition for writ of mandamus
and the State’s response.  Because the trial court has now ruled on relator’s
request for a free copy of the record in his four cases, the court is of the
opinion that the petition should be dismissed as moot.  Accordingly, relator’s petition
for writ of mandamus is dismissed as moot.
 
PER
CURIAM
PANEL:  DAUPHINOT, WALKER,
and MEIER, JJ.
DELIVERED:  February 11,
2013




[1]See
Tex. R. App. P. 47.4, 52.8(d).